Exhibit 10.4.8
(HARRISINTERACTIVE LOGO) [l36775l3677500.gif]
May 11, 2009
Patti Hoffman
Dear Ms. Hoffman:
     This letter agreement confirms your temporary employment with Harris
Interactive Inc. (“Harris”). This is not a permanent employment contract and
under no circumstances may it be construed as such. The following are the terms
of your temporary employment:
     TITLE. Your position will be Interim Head of Human Resources, reporting to
Kimberly Till, President and Chief Executive Officer of Harris Interactive. This
appointment does not include any assurance, obligation, or guarantee of
subsequent permanent employment.
     DUTIES AND RESPONSIBILITIES. As Interim Head of Human Resources, you shall
be responsible for managing all of the HR functions of Harris globally,
including, without limitation, assisting in the development of a comprehensive
compensation and benefits program for Harris that addresses both commissioned
and non-commissioned positions, training and recruitment. You agree that the
foregoing list of duties and responsibilities are not exhaustive and may be
changed, modified, or increased at the discretion of Harris. You will be
responsible for performing all assigned duties faithfully, to the best of your
abilities and at a level commensurate with your title. You shall, at all times
abide by the safety rules, regulations and working conditions of Harris and
maintain the highest standard of professionalism and workmanship in accordance
with Harris’ policies. You are expected to work a minimum of forty (40) hours
per week. You will be required to prepare a weekly time sheet and you will be
remunerated only for time worked.
     OFFICE. Your office will be located in Harris’ Princeton, New Jersey
office.
     SALARY. In consideration of the services rendered by you as Interim Head of
Human Resources, you will be paid $19,000 per month, prior to any payroll
deductions and appropriate taxes, earned and payable in accordance with Harris’
normal payroll practices or as otherwise agreed in writing by you and Harris.
     REIMBURSEABLE EXPENSES. You will be reimbursed only for documented
expenses, pre-approved by Ms. Till, in accordance with Harris’ expense
reimbursement policy.
     NO BENEFITS. As a temporary employee, you are not entitled to (among other
benefits due full-time, permanent employees) employer paid health insurance,
overtime pay, accident insurance, disability insurance, retirement, or vacation
and sick leave.
     TERM. Unless terminated sooner in accordance with this letter agreement,
the initial term of your temporary employment shall be two (2) months, beginning
on May 11, 2009 and ending on July 10, 2009 (the “Initial Term”). Your temporary
employment may be renewed for subsequent one (1) month terms (each, a “Renewal
Term”) upon written agreement of you and Harris at least ten (10) days prior to
the end of the Initial Term or any Renewal Term, as applicable.
     TERMINATION. Harris reserves the right to terminate your temporary
employment before the end of the Initial Term or any Renewal Term for
(i) failure to complete appropriate documentation, (ii) misconduct,
(iii) unsatisfactory performance, (iv) financial exigency, (v) medical reasons
that prevent you from fulfilling your responsibilities, or (vi) failure to
comply with all policies and procedures of Harris. Such termination may occur at
any time upon written notice delivered to you. Further, you and Harris each have
the right to terminate your temporary employment before the end of the Initial
Term or any Renewal Term for any reason with ten (10) days prior written notice.
     GENERAL PROVISIONS. This letter agreement shall be governed and interpreted
under the laws of the State of New York without reference to principles of
conflicts of laws. With respect to all matters related to this letter agreement,
the parties consent to exclusive jurisdiction in the courts of the State of New
York. The parties hereby waive any claim that such courts are an improper or
inconvenient forum. This letter agreement and any written modifications of it
constitute the sole agreement of you and Harris; any previous written contracts,
oral agreements or understandings in conflict with this letter agreement shall
be void; provided, however, you will be required to sign additional agreements
associated with your temporary employment (e.g., a confidentiality agreement),
which shall constitute separate and distinct agreements between you and Harris.
Any and all modifications of this letter agreement shall be in writing hereon or
attached hereto and signed by both you and Harris. If any provision herein is,
becomes, or is held invalid, illegal, or unenforceable, such

1



--------------------------------------------------------------------------------



 



provision shall be deemed modified only to the extent necessary to conform with
applicable laws so as to be valid and enforceable. If it cannot be so amended
without materially altering the intent of the parties, it shall be stricken and
the remainder of this letter agreement shall remain in full force and effect and
be enforced and construed as if such provision had not been included.
     If you are in agreement with the foregoing, please sign and return one copy
of this letter agreement, which thereupon will constitute our understanding with
respect to its subject matter.

                  Very truly yours,    
 
                Harris Interactive Inc.    
 
           
 
  By:   /s/ Marc H. Levin
 
Name: Marc Levin    
 
      Title: SVP, General Counsel and Secretary    

     
Accepted and agreed to:
   
 
   
/s/ Patti Hoffman
 
Patti Hoffman
   

2